IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Victor Oseguera,                 :
                      Petitioner :
                                 :
           v.                    : No. 172 C.D. 2017
                                 : Submitted: August 11, 2017
Workers’ Compensation Appeal     :
Board (F&P Holding Company),     :
                      Respondent :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                           FILED: September 6, 2017


             Victor Oseguera (Claimant) petitions for review of the order of the
Workers’ Compensation Appeal Board (Board) affirming the Workers’
Compensation Judge’s (WCJ) decision denying his claim petition because he failed
to meet his burden of establishing that he sustained a new injury or a material
aggravation of a pre-existing condition as a result of his work duties. For the
reasons that follow, we affirm.


                                       I.
             On December 26, 2011, Claimant sustained a low back injury while
harvesting mushrooms for F&P Holding Company (Employer). Employer filed a
medical-only notice of compensation payable acknowledging that Claimant
suffered a work-related low back strain when lifting a box. Claimant returned to
work on modified-duty status at his pre-injury wage. Because of increased pain,
on August 26, 2012, his chiropractor, Dr. Borja, removed him from work.
Claimant filed a claim petition that same day. After being released by Dr. Borja,
on October 18, 2012, Claimant returned to work in a light-duty position again at
his pre-injury wage. Claimant performed numerous different light-duty positions
and was eventually given a seated job laminating plastic on paper.


             On November 20, 2012, at Employer’s request, Samuel Ross Noble,
M.D. (Dr. Noble) examined Claimant.               After this exam and upon reviewing
Claimant’s medical records, Dr. Noble diagnosed Claimant with a work-related
low back strain but also opined that an MRI conducted one month after Claimant’s
work injury showed that he had pre-existing, non-work-related lumbar spine
degenerative disc and joint disease. In his report dated January 13, 2013, Dr.
Noble opined that Claimant had fully recovered as of his November 20, 2012
evaluation, did not need further medical treatment or work restrictions, and could
return to his regular, pre-injury position.


             Employer issued a notice of ability to return to work and offered
Claimant his pre-injury, full-duty harvester position as of January 26, 2013.
Claimant refused the position and provided Employer with work restrictions from
another chiropractor that any position he was offered must comply with before he
could return to work. Employer then filed a petition to terminate compensation
benefits.



                                              2
            Following a hearing during which competing medical records and
testimony were provided, on October 29, 2013, WCJ Terry Knox (WCJ Knox)
accepted Dr. Noble’s opinion that Claimant’s degenerative lumbar condition was
pre-existing. WCJ Knox went on to find:

            I find that Claimant suffered a December 26, 2011, low
            back strain and sprain that caused transient aggravation
            of pain and radicular symptoms from his pre-existing L2-
            3 and L3-4 degenerative disc disease, which was not
            materially aggravated by the work injury. I find that his
            work activities from December to August 2012 were
            sufficient to occasionally exacerbate his symptoms,
            requiring continuing conservative treatment, as well as
            causing some limited periods of work-related disability,
            for which he was appropriately compensated. . . . I find
            that he left work due to those increasing symptoms
            effective    August     27th   based    upon    medical
            recommendation and that he returned to work without
            earnings loss on October 18th.


(Reproduced Record (R.R.) at 18a.) Moreover, WCJ Knox credited Dr. Noble’s
opinion that Claimant was fully recovered as of his November 20, 2012 evaluation,
and found that Employer met its burden of proving Claimant was fully recovered
from his work-related injury.


            Based on these findings, WCJ Knox granted Claimant’s claim petition
and ordered Employer to pay Claimant temporary partial disability benefits
between December 26, 2011, and August 26, 2012, as well as temporary total
disability benefits from August 27, 2012, to October 17, 2012, inclusive.
However, WCJ Knox also granted Employer’s termination petition effective




                                       3
November 20, 2012, because Claimant, as of that date, had fully recovered from
his work-related injury. No appeal was taken from this decision.


                                                 II.
                 While all of that was going on, as of March 2013,1 Claimant was still
working for Employer in a light-duty capacity laminating plastic on paper. He
stopped working on March 18, 2013, because of pain in his lower back that
radiated down both of his legs.              That same day, Claimant’s current treating
chiropractor, Donna M. Kulp, D.C. (Dr. Kulp), provided Claimant with a note
stating that he could no longer work, which he provided to Employer. Claimant
never returned to his job with Employer or to work in any capacity.


                 On November 25, 2014, Claimant filed the current claim petition
listing his date of injury as March 18, 2013, and describing the injury as
“AGGRAVATION OF LOW BACK PAIN AND A LOW BACK INJURY,
BILATERAL LEG PAIN.”                   (R.R. at 1a.)       With respect to how the injury


       1
         The time periods in these two proceedings technically overlap because in his current
appeal, Claimant alleges that he suffered an aggravation of his work-related injury and had to
cease working on March 18, 2013, before WCJ Knox issued his decision on Claimant’s first
claim petition. However, as WCJ Knox stated in his October 29, 2013 opinion:

                 I make no finding whether Claimant’s stopping work in March
                 2013 was due to recurrence of the December 2011 work injury,
                 whether it was due to a material aggravation of that injury, whether
                 it was due to a new injury, or whether it was not at all work-
                 related. Those issues were not before me in the pending petitions.

(R.R. at 17a.)




                                                  4
happened, Claimant stated “[w]hile at work on a till making job my symptoms
increased, due to the job duties.” (Id.) Employer denied all material allegations.


             At a hearing before WCJ James Stapleton (WCJ Stapleton), Claimant
testified that he worked for Employer for 12 or 13 years. For approximately five
months prior to March 18, 2013, he had been performing a variety of light-duty
jobs for Employer, including laminating paper and loading tills into plastic trays.
Claimant was seated for long periods of time in these jobs with only two breaks –
one 15-minute break and one hour-long break. Claimant would get pain in his
lower back and down into both legs, with more pain in his right leg. Claimant
testified that at the advice of his chiropractor, Dr. Kulp, he stopped working
completely on March 18, 2013, because of increased pain.           Claimant further
testified that he had not returned to work anywhere since that time because “I think
that if I was to get another job, it’d still bother me. That’s the reason I haven’t
gotten another job.” (R.R. at 34a.) As of the date of the hearing, Claimant
continued to treat with Dr. Kulp and she had not yet released him to return to work.
Claimant testified that he finds his treatment with Dr. Kulp helpful for a few hours,
but then the same pain returns. He still experiences pain in his lower back and a
stabbing, piercing pain into his right leg, and he takes Tylenol or Advil when he
gets a lot of pain. He admitted he was not treating with any other physicians.


             On cross-examination, Claimant admitted that he did not suffer a
specific event at work in March 2013 that caused him any injury. Rather, he
believed he never fully recovered from the December 2011 injury and the




                                         5
symptoms that caused him to leave his employment in March 2013 were a
continuation of that previous injury.


             Claimant also submitted the deposition testimony of Dr. Kulp, a
licensed chiropractor. She testified that when she first saw Claimant on February
4, 2013, Claimant provided her with a history of his December 26, 2011 work-
related injury and his medical treatment thereafter. She testified that during that
visit, Claimant complained of sharp pain and spastic pain in his low back
bilaterally, with pain radiating down both legs and a burning and numbness in both
legs which precluded him from carrying out his activities of daily living. Dr. Kulp
diagnosed Claimant with a lumbar disc with radicular pain, strain and a lumbar
strain/sprain, radiculitis of the lumbosacral area. As a result of that exam, she
found that Claimant was only capable of light-duty, with no lifting greater than ten
pounds, no repetitive lifting, no pushing and no pulling, and he was limited to
working six hours per day. Dr. Kulp testified that on March 18, 2013, she pulled
Claimant out of work altogether because his symptoms were getting worse and the
prolonged sitting at work, as well as standing, aggravated his symptoms.


             On cross-examination, Dr. Kulp admitted that all of her records
regarding Claimant indicate his date of injury/onset as December 26, 2011. She
further admitted that her notes from March 18, 2013, regarding Claimant state that
he had not had any surgeries, traumas or illnesses since his last visit, and her
diagnosis was unchanged from his last examination.




                                         6
              Employer presented the deposition testimony and medical report of
Dr. Noble, a licensed physician Board certified in physical medicine and
rehabilitation, electro diagnostic medicine, spinal cord injury medicine, and pain
medicine. Dr. Noble saw Claimant for an independent medical examination (IME)
on March 25, 2015, during which he obtained a history from Claimant of his work-
related injury. Claimant told Dr. Noble that he injured his back at work on
December 26, 2011, when he lifted a box of mushrooms, and that he suffered a left
shoulder injury in a motor vehicle accident about a year after that work injury. Dr.
Noble testified that during the IME, Claimant did not mention that he sustained a
new injury at work on March 18, 2013.


              Dr. Noble testified that at the time of the IME, Claimant complained
of pain in his left shoulder going down his left arm, which was worse with
movement; pain, tiredness and numbness in his low back; pain in his entire right
leg; and occasional, less intense pain going down his left leg. Dr. Noble performed
a physical examination of Claimant and found no objective findings to support any
ongoing acute issue with his lumbar spine.2


              Based upon Claimant’s history, his findings from the physical
examination and review of the medical records and transcripts of testimony that
were available to him, Dr. Noble opined, within a reasonable degree of medical

       2
          Specifically, Dr. Noble found that Claimant had normal range of motion of his lumbar
spine and lower extremities; no focal tenderness in his lumbar spine; normal tone in his lumbar
paraspinal muscles; a negative straight leg raising test; and a normal neurological examination
with the exception that he complained of diminished sensation in an area over the lateral aspect
of his left lower leg.




                                               7
certainty, that Claimant was suffering from degenerative disc and joint disease of
the lumbar spine that was not related to his employment. Dr. Noble further opined
that Claimant did not sustain an aggravation of this pre-existing condition as a
result of his duties or activities at work on or around March 18, 2013. Dr. Noble
reviewed two MRIs of Claimant’s lumbar spine from January 2012 and October
2014, and, in his opinion, the findings were age-related degeneration that was not
in any way related to job activity or an aggravation-type injury, and there was no
appreciable difference in the two MRIs. Dr. Noble opined that as of March 25,
2015, Claimant did not need any physical restrictions upon his ability to return to
work as a result of any work-related injury to his lower back.


              Dr. Noble did admit that if an individual had degenerative changes in
his back, there would be a limit to his sitting, standing and walking, and that
prolonged sitting and standing were the kinds of activities that could possibly make
degenerative disc and joint disease symptoms more severe.3


              WCJ Stapleton denied the claim petition because Claimant failed to
sustain his burden of establishing that on March 18, 2013, he sustained a new
injury to his lower back or a material aggravation of the pre-existing condition of
his lumbar spine as a result of his duties or activities at work for Employer. In
arriving at that decision, WCJ Stapleton found Claimant’s testimony not credible
based upon his demeanor during the hearing. He also found Dr. Kulp’s testimony


       3
         Claimant also submitted into evidence a report from Dr. Kulp in rebuttal to Dr. Noble’s
June 25, 2015 medical report.




                                               8
that Claimant sustained an aggravation of the pre-existing condition of his lumbar
spine as a result of prolonged sitting at work to also not be credible given WCJ
Knox’s previous decision. He also noted that Claimant did not testify to any
specific incident of injury in the course of his employment on March 18, 2013, and
that Dr. Kulp’s notes do not reflect that Claimant complained when she treated him
that day of any increased symptoms or an aggravation of his pain or lower back
symptoms as a result of prolonged sitting at work.


               Finding Dr. Noble’s testimony and medical opinions to be credible
and competent, WCJ Stapleton found that Claimant’s complaints and symptoms in
his lower back and extremities on and after March 18, 2013, represented a
continuation of his pre-existing degenerative disc and joint disease in his lumbar
spine that was not related to his light-duties and activities at work for Employer.


               Claimant then appealed to the Board, arguing that WCJ Stapleton
erred in his credibility determinations and the decision to deny Claimant’s claim
petition for aggravation of a pre-existing condition is not supported by substantial
evidence. Claimant further argued that WCJ Stapleton failed to issue a reasoned
decision. The Board affirmed the decision of WCJ Stapleton, finding that he did,
in fact, issue a reasoned decision, and this appeal followed.4

       4
          In a workers’ compensation proceeding, this Court’s scope of review is limited to
determining whether errors of law were committed, whether constitutional rights were violated,
and whether necessary findings of fact are supported by substantial evidence. Roundtree v.
Workers’ Compensation Appeal Board (City of Philadelphia), 116 A.3d 140, 143 n.4 (Pa.
Cmwlth. 2015). Substantial evidence has been defined as “such relevant evidence as a
reasonable person might accept as adequate to support a conclusion. . . . In performing a
substantial evidence analysis, this [C]ourt must view the evidence in a light most favorable to the
(Footnote continued on next page…)

                                                9
                                                III.
               Claimant’s main argument on appeal is that WCJ Stapleton’s decision
that he did not suffer an aggravation of his pre-existing condition is not supported
by substantial evidence.5


               It is well established that a claimant in a workers’ compensation case
bears the burden of proving all of the elements necessary to support an award.
Inglis House v. Workmen’s Compensation Appeal Board (Reedy), 634 A.2d 592


(continued…)

party who prevailed before the factfinder.” Waldemeer Park, Inc. v. Workers’ Compensation
Appeal Board (Morrison), 819 A.2d 164, 168 (Pa. Cmwlth. 2003) (citation omitted).

       5
          Claimant also contends in his summary of the argument that the WCJ erred in making
his credibility determinations because those determinations are not supported by the record and
do not accurately summarize the evidence. However, he does not provide anywhere in his brief
how the WCJ’s credibility determinations were improper. In any event, WCJ Stapleton’s
reasons for rejecting or accepting testimony are fully explained in his opinion. He rejected
Claimant’s testimony based on his demeanor at the hearing and explained that he did not find Dr.
Kulp’s testimony credible given that her opinion contradicts the previous decision, and given that
her records indicate the injury was the date of the previous injury, not the date that is the subject
of this claim petition. WCJ Stapleton also found Dr. Noble’s testimony to be credible because he
rendered a clear and unequivocal medical opinion that as of March 25, 2015, the Claimant did
not need any physical restrictions upon his ability to return to work as a result of any work-
related injury to his lower back.

        As we have repeatedly stated, “[t]he WCJ, as the ultimate fact-finder in workers’
compensation cases, ‘has exclusive province over questions of credibility and evidentiary
weight.’” A & J Builders, Inc. v. Workers’ Compensation Appeal Board (Verdi), 78 A.3d 1233,
1238 (Pa. Cmwlth. 2013) (quoting Anderson v. Workers’ Compensation Appeal Board (Penn
Center for Rehab), 15 A.3d 944, 949 (Pa. Cmwlth. 2010)). The WCJ is free to accept or reject
the testimony of any witness in whole or in part, including a medical witness. US Airways v.
Workmen’s Compensation Appeal Board (Johnston), 713 A.2d 1192, 1195 (Pa. Cmwlth. 1998).
We are bound by those credibility determinations and cannot overturn them on appeal.




                                                10
(Pa. 1993).    This includes proving that the injury arose in the course of his
employment and was related thereto. Coyne v. Workers’ Compensation Appeal
Board (Villanova University and PMA Group), 942 A.2d 939, 945 (Pa. Cmwlth.
2008).   Specifically, to establish a work-related aggravation of a pre-existing
condition, a claimant must show a causal connection between the work injury and
the aggravation. Chick-Fil-A v. Workers’ Compensation Appeal Board (Mollick),
792 A.2d 678 (Pa. Cmwlth. 2002). “Where the causal connection is not obvious,
unequivocal medical testimony is required to establish the causal connections
between the work incident and the disability.”       Southwest Airlines/Cambridge
Integrated Service v. Workers’ Compensation Appeal Board (King), 985 A.2d 280,
286 (Pa. Cmwlth. 2009) (citation omitted).


              Claimant has not met this burden. First, Claimant did not testify to
any specific incident on March 18, 2013, causing the complained-of injury and Dr.
Kulp’s notes from that day do not reflect that Claimant complained of any
increased symptoms or an aggravation of his pain or lower back symptoms as a
result of prolonged sitting. Second, Claimant did not establish that there was a
causal connection to any purported injury because WCJ Stapleton found
Claimant’s and Dr. Kulp’s testimony not to be credible. Ignoring all that, Dr.
Noble’s testimony alone is more than sufficient to establish that Claimant did not
aggravate his work-related injury on March 18, 2013, having unequivocally
testified that Claimant did not sustain an aggravation of this pre-existing condition
on or around that date.




                                         11
              Claimant suggests that his claim petition should have been granted
because WCJ Knox’s October 29, 2013 decision corroborates his testimony
regarding the current petition since he found a “similar exacerbation” with regard
to the December 2011 work injury. (Petitioner's Brief at p. 9.) However, it is not
apparent how that decision could be interpreted in any way as corroborating
Claimant’s testimony regarding the current alleged aggravation of his pre-existing
degenerative condition. That decision found Claimant’s degenerative condition
was pre-existing and that he had fully recovered from his December 2011 lower
back strain and sprain. Moreover, WCJ Knox specifically noted that the issues
surrounding Claimant’s leaving work in March 2013 were not before him.


              Claimant also asserts that WCJ Stapleton did not issue a reasoned
decision as required by Section 422(a) of the Workers’ Compensation Act (Act).6
A decision is “reasoned” if it allows for adequate appellate review without further

       6
         Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 834. Section 422(a) provides, in
pertinent part, as follows:

              All parties to an adjudicatory proceeding are entitled to a reasoned
              decision containing findings of fact and conclusions of law based
              upon the evidence as a whole which clearly and concisely states
              and explains the rationale for the decisions so that all can
              determine why and how a particular result was reached. The
              workers’ compensation judge shall specify the evidence upon
              which the workers’ compensation judge relies and state the reasons
              for accepting it in conformity with this section. When faced with
              conflicting evidence, the workers’ compensation judge must
              adequately explain the reasons for rejecting or discrediting
              competent evidence. . . . The adjudication shall provide the basis
              for meaningful appellate review.

Id.



                                              12
elucidation.     Daniels v. Workers’ Compensation Appeal Board (Tristate
Transport), 828 A.2d 1043, 1052 (Pa. 2003). Moreover:

               Although our Supreme Court has held that a WCJ need
               not explain credibility determinations relating to a
               witness who testifies before the WCJ, Section 422(a) of
               the Act requires some explanation of credibility
               determinations by a WCJ with regard to conflicting
               deposition testimony in order to enable this Court to
               review a WCJ’s decision. Under Section 422(a) of the
               Act, a WCJ must articulate the objective rationale
               underlying his credibility determinations where the
               testimony of such witnesses is conflicting. A WCJ may
               satisfy the reasoned decision requirement if he
               summarizes the witnesses’ testimony ‘and adequately
               explains his credibility determinations.’ Clear Channel
               Broad. v. Workers’ Comp. Appeal Bd. (Perry), 938 A.2d
1150, 1157 (Pa. Cmwlth. 2007).


Amandeo v. Workers’ Compensation Appeal Board (Conagra Foods), 37 A.3d 72,
76 (Pa. Cmwlth. 2012).


               Here, as outlined above, WCJ Stapleton summarized the conflicting
testimony of the medical witnesses, made credibility determinations, and provided
adequate reasons for those credibility determinations.          WCJ Stapleton’s
explanation is sufficient to allow for adequate appellate review, and “Section
422(a) does not permit a party to challenge or second-guess the WCJ’s reasons for
credibility determinations.”    Dorsey v. Workers’ Compensation Appeal Board
(Crossing Construction Company), 893 A.2d 191, 195 (Pa. Cmwlth. 2006) (citing
Kasper v. Workers’ Compensation Appeal Board (Perloff Brothers), 769 A.2d
1243 (Pa. Cmwlth. 2001)).


                                         13
Accordingly, the order of the Board is affirmed.




                                DAN PELLEGRINI, Senior Judge




                           14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Victor Oseguera,                 :
                      Petitioner :
                                 :
           v.                    : No. 172 C.D. 2017
                                 :
Workers’ Compensation Appeal     :
Board (F&P Holding Company),     :
                      Respondent :




                                ORDER


            AND NOW, this 6th day of September, 2017, the order of the
Workers’ Compensation Appeal Board dated January 25, 2017, at No. A16-0322,
is hereby affirmed.




                                        DAN PELLEGRINI, Senior Judge